FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RIVER RUNNERS FOR WILDERNESS;            
ROCK THE EARTH; WILDERNESS
WATCH; LIVING RIVERS, nonprofit
corporations,
                Plaintiffs-Appellants,
                  v.
STEPHEN P. MARTIN, in his official
capacity as Superintendent of
Grand Canyon National Park;                    No. 08-15112
DIRECTOR OF THE NATIONAL PARK
SERVICE; NATIONAL PARK SERVICE;                    D.C. No.
KENNETH L. SALAZAR, in his
official capacity as Secretary of
                                            CV-06-00894-DGC
                                             District of Arizona,
the U.S. Department of the                         Phoenix
Interior; UNITED STATES                            ORDER
DEPARTMENT OF THE INTERIOR;
DIANE J. HUMETEWA; ERIC H.
HOLDER JR.,
              Defendants-Appellees,
GRAND CANYON RIVER OUTFITTERS
ASSOCIATION; GRAND CANYON
PRIVATE BOATERS ASSOCIATION,
             Defendant-Intervenors-
                            Appellees.
                                         
        Appeal from the United States District Court
                 for the District of Arizona
        David G. Campbell, District Judge, Presiding

                   Argued and Submitted
          June 10, 2009—San Francisco, California

                              1783
1784               RIVER RUNNERS v. MARTIN
                   Filed February 1, 2010

       Before: Procter Hug, Jr., Betty B. Fletcher and
          Michael Daly Hawkins, Circuit Judges.


                          ORDER

  The Opinion filed July 21, 2009, slip op. 9277, and appear-
ing at 574 F.3d 723 (9th Cir. 2009), is withdrawn. It may not
be cited as precedent by or to this court or any district court
of the Ninth Circuit.

  The panel has voted to deny the petition for panel rehear-
ing. Judge Hawkins has voted to deny the petition for rehear-
ing en banc and Judges Hug and Fletcher so recommend.

  The full court has been advised of the petition for rehearing
en banc and no judge has requested a vote on whether to
rehear the matter en banc. Fed. R. App. P. 35.

  The petition for panel rehearing and the petition for rehear-
ing en banc are denied.